Citation Nr: 1511221	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-35 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for revocation of the forfeiture of the appellant's rights to Department of Veterans Affairs benefits (except insurance benefits), under the provisions of 38 U.S.C.A. § 6103(a) (West 2014).


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel





INTRODUCTION

The Veteran had service from February 1915 to July 1922.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Board notes that, in September 1978, the appellant submitted an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) appointing The American Legion as her representative.  In May 2003, she submitted an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing E.T., a private attorney, as her representative.  However, this private attorney was not accredited with VA's Office of General Counsel and the appellant was informed in a September 2003 letter that VA was unable to accept E. T. as her representative.  To date, she has not appointed a new representative and is considered to be unrepresented.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran.  A review of the documents in Virtual VA reveals various adjudicatory documents that are duplicative of those contained in the claims file.  Further, the VBMS file contains no documents at this time.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.
2.  In a final decision issued in January 2005, the RO denied the appellant's petition reopen a claim for revocation of the forfeiture of her rights to VA benefits (except insurance benefits), under the provisions of 38 U.S.C.A. § 6103(a); although the appellant perfected an appeal as to this decision, she withdrew her appeal January 2009, prior to the issuance of a Board decision.

3.  Evidence added to the record since the last final January 2005 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the appellant's petition to reopen a claim for revocation of the forfeiture of her rights to VA benefits (except insurance benefits), under the provisions of 38 U.S.C.A. § 6103(a).


CONCLUSIONS OF LAW

1.  The January 2005 administrative decision that denied the appellant's petition to
reopen a claim for revocation of the forfeiture of her rights to VA benefits (except insurance benefits), under the provisions of 38 U.S.C.A. § 6103(a), is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the appellant's claim for revocation of the forfeiture of her rights to VA benefits (except insurance benefits), under the provisions of 38 U.S.C.A. § 6103(a).  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Relevant to the claim adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2011 letter provided such notice with regard to the petition to reopen the appellant's claim for revocation of the forfeiture of her rights to VA benefits.  This letter also advised the appellant that her petition to reopen had been previously denied in Board decisions dated in April 1997 and in February 2001 and that her motions for reconsideration had also been denied by the Board in September 2001 and early 2002.  Further, this letter advised the appellant that her petition to reopen had been previously denied as no new and material evidence had been submitted and informed her of the evidence and information necessary to substantiate her underlying claims.  

Finally, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

Relevant to the duty to assist, the Veteran's service treatment records as well as VA administrative decisions have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim. 

II.  Petition to Reopen

A.  Statutes and Regulations

Under governing law, a person who knowingly makes or arranges for or procures the making of a false or fraudulent affidavit, declaration, or statement concerning any claim for benefits under any law administered by the Secretary of 
Veterans Affairs shall forfeit all rights, claims, and benefits under all such laws.  38 U.S.C.A. § 6103(a).  According to the implementing regulation, fraud is any act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by VA (except laws relating to insurance benefits).  After September 1, 1959, any person who commits fraud in the Philippine Islands forfeits all rights to benefits under all laws administered by VA, other than laws relating to insurance benefits.  38 C.F.R. § 3.901(a), (b), (d). 

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the Court noted that an original forfeiture action is an adversarial process initiated by VA and requires the application of the beyond-a-reasonable-doubt standard to declare a forfeiture.  The Court ruled that a declaration of forfeiture may be reopened upon the presentment of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Merits

In this case, the appellant essentially asserts that she has submitted new and material evidence to reopen her petition for revocation of forfeiture and that the evidence is otherwise sufficient to restore her death pension benefits.

A brief explanation of the facts and procedural history of this case is necessary.

In October 1960, the Veteran was awarded nonservice-connected pension benefits, effective from July 1960.  VA received evidence in July 1963 that the Veteran had married the appellant in September 1958 and the AOJ authorized additional pension benefits to include the appellant as his dependent, effective from July 1963.

In January 1968, the Veteran requested that his son be added to his benefit award as a "member of his family."  VA subsequently informed the Veteran via a February 1968 letter that he would need to submit a certified copy of the public record of birth of his child bearing the signature and seal of the Local Civil Registrar.  A Certificate of Live Birth was submitted to the AOJ in March 1968, which reflected that a child, C., Jr., had been born to the Veteran and the appellant in August 1966.  Additional benefits were awarded to the Veteran, effective from January 1968.

In July 1973, the AOJ received a letter in which the appellant reflected the appellant's reports that the Veteran had died in June 1973 as well as her request for application forms for death pension benefits.  In September 1973, the appellant submitted an application, signed by her, for Dependency and Indemnity Compensation (DIC) or Death Pension.  On the application, the "Yes" box was checked next to the statement: "Was a child born of widow's marriage to veteran?"  The child's name, C., Jr., was listed, with a birth dated in August 1966 and indication made that the child currently was in the appellant's custody.  Accompanying the appellant's application was a Certificate of Baptism reflecting that C., Jr., a child of the Veteran and the appellant, was solemnly baptized in January 1967.  Nonservice-connected death pension benefits were authorized in December 1973 to the appellant as the widow of the Veteran with a dependent child.

In January 1977, the AOJ received a letter essentially purporting that the appellant was living as if married with a man and that a female child had been born in December 1975 of that relationship.  It also was alleged in the letter that C., Jr. was not the child of the appellant but that he had been adopted.

In April and May 1977, the AOJ undertook a Field Investigation of the above-mentioned allegations.  The report of the investigation reflects, in pertinent part, that the appellant had been living with the aforementioned man as his wife since November 1974; a birth certificate accompanying the report reflects that a daughter was born in December 1975 of this relationship and that the appellant had not previously given birth to a child; and that C., Jr., was not the natural child of the appellant and the Veteran but was in fact their adopted child.  In the transcript of the appellant's May 1977 interview, she related that C., Jr., had been born to R.V. and P.V.; that they had given C., Jr. to the appellant and the Veteran when the child was about one month of age; and that she and the Veteran had registered the child as theirs because they were "adopting him."  The appellant also indicated that she was aware that she was receiving a portion of her pension because a claim was filed on his behalf as the appellant's child.  She denied having claimed the child was her natural child so as to obtain VA benefits.  Neighbors of the appellant also testified that C., Jr., was the adopted child of the appellant and Veteran.

Based on the aforementioned information, forfeiture of the rights, claims and benefits to which the appellant might otherwise be entitled under laws administered by the VA (except laws pertaining to insurance benefits) was invoked by the Director, Compensation and Pension Service in November 1977.  The basis for the forfeiture was that the appellant had known that the information contained in her September 1973 application for DIC and Death Pension, and the evidence she submitted in support thereof, were false and fraudulent but she, nevertheless, furnished such application and supporting documents with the intention of deceiving and defrauding VA, based on the dependency of C., Jr., by her attempt to obtain benefits to which she had no legal entitlement.

The appellant was notified of the November 1977 decision; however, she did not file a timely substantive appeal.  In October 1985, she sent a letter to the AOJ requesting that her claim for VA benefits be reopened.  The appellant was informed by VA letter, dated in January 1986, that she had forfeited all rights, claims and benefits to which she might otherwise be entitled under laws administered by the VA because she deliberately presented false and fraudulent evidence to VA for the purpose of establishing entitlement to VA benefits.  In April 1986, the appellant again requested that her claim be reopened, based on the fact that the Veteran, not her, had submitted the fraudulent evidence.  The appellant was advised by the AOJ in April 1986 that the decision to forfeit her rights to VA benefits had become final and that there was no administrative remedy for the revocation of the forfeiture declared against her unless she submitted new and material evidence having direct bearing on the reason for the forfeiture.
In January 1995, the AOJ received from the appellant another request to revoke the November 1977 forfeiture determination.  The AOJ denied this request in February 1995 and the appellant subsequently perfected an appeal of this denial.  The Board denied this petition to reopen in April 1997 and the appellant subsequently appealed the Board's denial to the Court.  In an April 2000 Memorandum Decision, the Court vacated the Board's April 1997 decision and remanded the matter to the Board to reconsider the case.  The Board again denied the appellant's petition to reopen in February 2001.  Thereafter, the appellant filed Motions for Reconsideration with the Board; these motions were denied by the Board in September 2001 and early 2002.

In January 2005, the AOJ received another request from the appellant to revoke the November 1977 forfeiture determination.  This petition was denied by the AOJ later that month.  The appellant filed another request to revoke the November 1977 forfeiture determination in November 2007.  The AOJ denied this request in April 2008 and the appellant subsequently perfected an appeal of this denial.  However, prior to the issuance of a Board decision, the appellant withdrew her appeal in January 2009.  No further communication regarding her petition to revoke the November 1977 forfeiture determination was received until May 2011, when the AOJ received the appellant's current petition to revoke the November 1977 forfeiture determination.  Therefore, the April 2008 administrative decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no evidence pertaining to the appellant's petition to revoke the November 1977 forfeiture determination was received prior to the expiration of the appeal period stemming from the April 2008 administrative decision.   See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the April 2008 administrative decision includes a March 2011 statement from P. M. and additional statements from the appellant.  The March 2011 statement from P. M. described the practices of the Igorot Tribe.  In various statements, the appellant further described the circumstances in which C., Jr., was adopted as well as the VA investigation that resulted in the forfeiture of her rights to VA benefits.   

In order to substantiate her claim, the appellant would have to produce new and material evidence on the issue of whether she knowingly and intentionally presented or caused to be furnished materially false statements and evidence in pursuit of VA benefits.  The newly received evidence fails to demonstrate a possibility of substantiating the proposition that the appellant did not knowingly and intentionally present or cause to be furnished materially false statements and evidence.

Moreover, as relevant to the appellant's statements, the Board finds that such are cumulative or redundant of the evidence of record at the time of the April 2008 administrative decision.  Specifically, her statements received in connection with her current petition to reopen her previously denied claim merely reiterate her contentions that she did not intentionally provide false statements or evidence in connection with her claim for VA benefits.  Such statements are duplicative of those she made in connection with his previous petitions to revoke the forfeiture of her rights to VA benefits.

Therefore, the Board finds that the evidence received since the April 2008 administrative decision is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the appellant's petition to revoke the November 1977 forfeiture determination.  Consequently, new and material evidence has not been received to reopen such claim and the appellant's appeal must be denied.


ORDER

New and material evidence not having been presented, the petition to reopen a claim for revocation of forfeiture of VA benefits is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


